MEMORANDUM **
Maura Ester Martinez-Recinos, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals affirming an immigration judge’s decision denying her application for asylum and withholding of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s factual determination that Martinez-Recinos is ineligible for asylum because her application was untimely. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
Substantial evidence supports the agency’s adverse credibility finding because significant discrepancies exist between Martinez-Recinos’ application and testimony. For example, Martinez-Recinos testified that guerrillas threatened her in connection with her employment and kidnapped her son. However, she did not include these central events in her application, which instead rests her claim to relief on her brother’s military involvement and her protests against the government. See Berroteran-Melendez, 955 F.2d at 1256-57. In addition, her application states that she protested against the government, yet she testified that she protested against the guerrillas. See id. In the absence of credibility testimony, Martinez-Recinos failed to establish eligibility for withholding of removal. See id. at 1257-58.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.